DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to an amendment filed on 03/21/2022.  Claims 1, 9, 11, and 13 have been amended.  Claims 2 and 12 have been cancelled.  No claims have been added.  Therefore, claims 1, 3-11, and 13 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to the claims are herein acknowledged.  The amendments are sufficient to overcome the 35 USC § 112(b) rejections set forth in the previous Office action.  The Examiner has entered a 35 USC § 103, where the Examiner has applied prior art already of record as well as new prior art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asada, et al. (US 5,463,548 A) in view of Tsugo (US 2016/0085928 A1) in further view of Rapaka, et al (US 2018/0315182 A1).

With regards to claim 1, Asada teaches a diagnosis support apparatus that supports a diagnosis using a plurality of computation models generated by inferring an input of a preset number of types of feature quantities (see at least column 10, lines 20-37, In some cases, which occurs quite commonly in practical situations, it is not possible to acquire a complete set of input data. A method to obtain the output from the neural network even in the case of lack of some of the input information is to prepare several neural networks that have different numbers of input units corresponding to all possible combinations of missing data. According to a fourth embodiment of the present invention, in the differential diagnosis of interstitial lung diseases, for example, four of the clinical data inputs (duration of symptoms, severity of symptoms, temperature and immune status) are sometimes unavailable (reads on inferring an input of a preset number of types of feature quantities). Thus, 16 different neural networks (reads on a plurality of computation models) can be produced: one neural network having 20 inputs, four having 19 inputs, six having 18 inputs, four having 17 inputs, and one having 16 inputs, which represent all possible permutations of the four missing clinical data inputs. By training these 16 neural networks with a given complete set of initial input data, neural networks allowing the entry of an incomplete set of data are obtained), the diagnosis support apparatus comprising: processing circuitry (see at least column 2, line 41, computer-aided) configured to: … input while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to each of the computation models, select one of the types of the feature quantities substituted by the supplementary value which has a maximum change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity (see at least column 10, lines 38-65, A second method for handling an incomplete data set for testing is to run the neural network, which was trained with the incomplete data set, by entering "dummy" input values ranging from 0 to 1 with an appropriate increment such as 0.1 to an input unit in which the actual input data are missing (reads on fluctuating supplementary values). This method provides a range of output values at each unit with which the potential outcome for a case with the incomplete data set can be assessed by considering the possible variation of the missing input data. For example, if missing clinical data might not be essential for a certain disease, the output values at all output units would be basically unchanged for various dummy input values entered at the input unit which does not have the actual input data, as illustrated for silicosis in FIG.10. The output value for the neural network in this case is not affected by the duration of symptoms (reads on generating support information from selecting one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input). However, if the output values at some output units would be significantly changed for various dummy input values entered, the potential outcome leading to a certain disease or other diseases can be identified with the corresponding potential input values as illustrated in FIG. 11. In FIG. 11, the output of the neural network for UIP and scleroderma are shown as a function of body temperature. Here, if the body temperature is low, the disease is very likely to be UIP. However, if the body temperature is high, then the probability of the UIP decreases and the disease is very likely to be scleroderma (reads on supplementary value which has a maximum change because a 0 on temperature scale, UIP is 1 and Scleroderma is 0, and at 1 on temperature scale UIP chances are nearly 0 and Scleroderma chances are nearly 1, and also reads on generating support information from selecting one of the types of the feature quantities substituted by the supplementary values based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input). Thus, physicians would be able to provide differential diagnosis of the various lung diseases depending on the potential value of missing clinical data); wherein the selected type of the feature quantity has different effects on respective outputs of the plurality of computation models (see at least figure 11, column 10, lines 53-65, However, if the output values at some output units would be significantly changed for various dummy input values entered, the potential outcome leading to a certain disease or other diseases can be identified with the corresponding potential input values as illustrated in FIG. 11. In FIG. 11, the output of the neural network for UIP and scleroderma are shown as a function of body temperature. Here, if the body temperature is low, the disease is very likely to be UIP. However, if the body temperature is high, then the probability of the UIP decreases and the disease is very likely to be scleroderma).

Asada does not explicitly teach … when types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities …and the support information indicate a decision to perform additional tests to obtain the selected type of the feature quantity.  Tsugo teaches …when types of input feature quantities are insufficient by two or more types relative to the preset number of types, generate an output signal by inputting the input feature quantities and supplementary values that substitute missing types of feature quantities (see at least figure 22, paragraph 0164-0166, surplus data and missing data (pulse and dose are at least 2 missing feature quantities) are input and output shows difference information display).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of supplementing multiple missing values of Tsugo the diagnosis system of Asada with the motivation of making diagnostic assistance information reliable (Tsugo, paragraph 0161).

Rapaka teaches …and the support information indicate a decision to perform additional tests to obtain the selected type of the feature quantity (see at least paragraphs 0077-0078, Application of the machine-trained classifier to the extracted features with stochastic sampling of missing features is used to identify possible testing or actions to help make more accurate predictions…The missing source more likely than other missing sources to result in prediction of a different condition, risk, or outcome is output as a recommendation for what data to gather ( e.g., what test to perform)).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the missing feature testing decision method of Rapaka with the diagnosis system of Asada with the motivation of making more accurate diagnostic predictions (Rapaka, paragraph 0077).

Claims 9 and 11 recite similar limitations and are rejected for the same reasons.

With regards to claim 3, Tsugo teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, a name of a test by which the selected type of the feature quantity is obtainable (see at least figure 19, missing data includes CT exam).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of supplementing multiple missing values of Tsugo the diagnosis system of Asada with the motivation of making diagnostic assistance information reliable (Tsugo, paragraph 0161).

With regards to claim 4, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, the change in value of the output signal generated when each of the fluctuated supplementary values is input (see at least figure 11, column 10, lines 57-65, fluctuating body temperature where low body temperature indicates UIP, while high body temperature indicates scleroderma).  

With regards to claim 5, Tsugo teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, at least one of a cost, an exposure amount, a presence or absence of invasiveness, and an implementable time with respect to a test by which the selected type of the feature quantity is obtainable (see at least figure 11, recommended data periods for collection of data, i.e. “one month”, “ten days”).  It would have been obvious to one of ordinary skill in the art at the time of invention to combine the method of supplementing multiple missing values of Tsugo the diagnosis system of Asada with the motivation of making diagnostic assistance information reliable (Tsugo, paragraph 0161).

With regards to claim 6, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry includes in the support information, an evidence level of the selecting the type of the feature quantity (see at least figure 8, column 9, lines 35-43).  

With regards to claim 7, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry generates display data including the output signal and the support information (see at least figure 11).  

With regards to claim 8, Asada teaches the diagnosis support apparatus according to claim 1, wherein the computation model is generated by machine learning (see at least abstract, training a neural network).  

With regards to claim 10, Asada teaches the diagnosis support system according to claim 9, wherein the processing circuitry is configured to: input, while fluctuating each of supplementary values that substitute the preset number of types of the feature quantities respectively, the supplementary values to the computation model, and set an influence degree to each of the preset number of types of the feature quantities based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that as body temperature lowers the UIP diagnosis becomes more dominant, while as body temperature goes up scleroderma diagnosis becomes more dominant); and when types of input feature quantities are insufficient by two or more types relative to the preset number of types (see at least column 11, lines 26-29, four of 20 clinical data inputs unavailable), determine whether or not any of the missing types of the feature quantities has a dominant influence, based on the influence degree, when any of the missing types of the feature quantities is determined to have a dominant influence, generate support information based on the missing type having the dominant influence, and when none of the missing types of the feature quantities is determined to have the dominant influence, input the input feature quantities and the supplementary values that substitute the missing types of the feature quantities to the computation model (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that body temperature is dominant because as body temperature lowers the UIP diagnosis becomes more prevalent, while as body temperature goes up scleroderma diagnosis becomes more prevalent; see at least column 10, lines 37-52, inputting a variation of missing data makes output values for diagnosis models essentially unchanged).  

With regards to claim 13, Asada teaches the diagnosis support apparatus according to claim 1, wherein the processing circuitry is configured to: while fluctuating each of supplementary values that substitute the preset number of types of the feature quantities respectively, input the supplementary values to the computation model, and set an influence degree to each of the preset number of types of the feature quantities based on a change in value of an output signal that is generated when each of the fluctuated supplementary values is input (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that as body temperature lowers the UIP diagnosis becomes more dominant, while as body temperature goes up scleroderma diagnosis becomes more dominant); and when types of input feature quantities are insufficient by two or more types relative to the preset number of types (see at least column 11, lines 26-29, four of 20 clinical data inputs unavailable), determine based on the influence degree whether or not any of the missing types of the feature quantities has a dominant influence, and when any of the missing types of the feature quantities is determined to have a dominant influence, generate support information based on the missing type having the dominant influence, and when none of the missing types of the feature quantities is determined to have the dominant influence, input the input feature quantities and the supplementary values that substitute the missing types of the feature quantities to the computation model (see at least figure 11, column 10, lines 57-65, fluctuating body temperature input values show that body temperature is dominant because as body temperature lowers the UIP diagnosis becomes more prevalent, while as body temperature goes up scleroderma diagnosis becomes more prevalent; see at least column 10, lines 37-52, inputting a variation of missing data makes output values for diagnosis models essentially unchanged).  




Response to Arguments
Applicant's arguments with respect to the 35 USC § 103 rejections set forth in the previous office action have been considered, but are not persuasive.  In an effort to advance prosecution, the Examiner has provided a response to applicant's arguments.  Applicant argues:
Asada does not teach input, while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to each of the plurality of computation models, select one of the types of the feature quantities substituted by the supplementary value which has a maximum change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity wherein the selected type of the feature quantity has different effects on respective outputs of the plurality of computation models.

In response to Applicant's argument Asada does not teach input, while fluctuating the supplementary value with respect to each of the missing types of the feature quantities, the supplementary values to each of the plurality of computation models, select one of the types of the feature quantities substituted by the supplementary value which has a maximum change in value of an output signal that is generated when each of the fluctuated supplementary values is input, and generate support information based on the selected type of the feature quantity wherein the selected type of the feature quantity has different effects on respective outputs of the plurality of computation models, the Examiner respectfully disagrees.  Asada teaches using different types of interstitial lung diseases as models to see how fluctuating features will affect the diagnosis. If missing clinical data might not be essential for a certain disease, the output values at all output units would be basically unchanged for various dummy input values entered at the input unit which does not have the actual input data.  However, if the output values at some output units would be significantly changed for various dummy input values entered, the potential outcome leading to a certain disease or other diseases can be identified with the corresponding potential input values.  As an example, body temperature is used to show that when body temperature in fluctuated, it causes the maximum change in the diagnosis being very likely UIP (low body temperature) or  very likely scleroderma (high body temperature).  See figure 11, column 10, lines 37-65.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ahmad, et al. (US 2020/0258629 A1) With respect to imputation for missing features, to account for subjects that lack values for the features used in the model, median imputation may be performed, or the subject could be removed. Alternatively, subjects may be assigned to most common value for the feature. For example, in cases where ApoE status is a feature, subjects lacking an ApoE status may be given the mode status i.e. the most common allele combination rather than performing imputation on the median of the data. Alternatively, if a feature is missing, the variable is not populated and the model is applied without the particular feature. Based on the knowledge of important features, it is desirable for the modelling software to highlight to the user if certain features are not available for individual subjects or subject cohorts. In some cases, this may allow such tests to be performed (e.g. determine ApoE status) and to add the corresponding values if it is known that the accuracy of the prediction can be improved.

Reicher, et al. (US 2016/0361025 A1) Methods and systems for automatically scoring diagnoses associated with clinical images. One system includes a server including an electronic processor and an interface for communicating with at least one data source. The electronic processor is configured to receive a diagnosis associated with an image of a patient from the at least one data source over the interface. The diagnosis is for an anatomical structure represented in the image. The electronic processor is also configured to receive a pathology result for the patient for the anatomical structure generated after the diagnosis from the at least one pathology result source over the interface. The electronic processor is also configured to automatically generate a score based on a comparison of the diagnosis and the pathology result. The electronic processor is also configured to display the score within a graphical user interface.

Leibig C, Allken V, Ayhan MS, Berens P, Wahl S. Leveraging uncertainty information from deep neural networks for disease detection. Sci Rep. 2017;7(1):17816. Published 2017 Dec 19. doi:10.1038/s41598-017-17876-z.  Deep learning (DL) has revolutionized the field of computer vision and image processing. In medical imaging, algorithmic solutions based on DL have been shown to achieve high performance on tasks that previously required medical experts. However, DL-based solutions for disease detection have been proposed without methods to quantify and control their uncertainty in a decision. In contrast, a physician knows whether she is uncertain about a case and will consult more experienced colleagues if needed. Here we evaluate drop-out based Bayesian uncertainty measures for DL in diagnosing diabetic retinopathy (DR) from fundus images and show that it captures uncertainty better than straightforward alternatives. Furthermore, we show that uncertainty informed decision referral can improve diagnostic performance. Experiments across different networks, tasks and datasets show robust generalization. Depending on network capacity and task/dataset difficulty, we surpass 85% sensitivity and 80% specificity as recommended by the NHS when referring 0−20% of the most uncertain decisions for further inspection. We analyse causes of uncertainty by relating intuitions from 2D visualizations to the high-dimensional image space. While uncertainty is sensitive to clinically relevant cases, sensitivity to unfamiliar data samples is task dependent, but can be rendered more robust.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joey Burgess whose telephone number is (571)270-5547. The examiner can normally be reached Monday through Friday 9-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626